IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT



 IN RE: APPLICATION OF JOSH SHAPIRO,                     No. 13 WM 2021
 ATTORNEY GENERAL OF THE
 COMMONWEALTH OF PENNSYLVANIA,
 REQUESTING AN ORDER DIRECTING
 THAT A SUCCESSOR MULTICOUNTY
 INVESTIGATING GRAND JURY HAVING
 STATEWIDE JURISDICTION BE
 CONVENED

                                              ORDER



        AND NOW, this 19th day of March, 2021, upon consideration of the Application of

Josh Shapiro, Attorney General of the Commonwealth of Pennsylvania, and it appearing

to the Court that the granting of the Application is appropriate under the Investigating

Grand Jury Act, 42 Pa.C.S. §§ 4541 et seq., it is hereby ORDERED as follows:

        1.     The   Attorney     General's   Application,    requesting     that   an   additional

multicounty investigating grand jury having statewide jurisdiction ("Forty-Eighth Statewide

Investigating Grand Jury") be convened, is hereby GRANTED.

        2.     The Honorable Anthony M. Mariani, Judge of the Court of Common Pleas,

Fifth Judicial District, Allegheny County,       Pennsylvania,      is   hereby designated as

Supervising Judge of the Forty-Eighth           Statewide    Investigating    Grand Jury.       All

applications and motions relating to the work of the Forty-Eighth Statewide Investigating

Grand Jury—including motions for disclosure of grand jury transcripts and evidence—

shall   be   presented   to the   Supervising   Judge.       With   respect to      investigations,

presentments, reports, and all other proper activities of the Forty-Eighth Statewide

Investigating Grand Jury, Judge Mariani, as Supervising Judge, shall have jurisdiction

over all counties throughout the Commonwealth of Pennsylvania.               Judge Mariani may
temporarily designate another jurist who has been appointed by this Court as the

Supervising Judge of amulticounty investigating grand jury having statewide jurisdiction

to serve as Acting Supervising Judge of the Forty-Eighth Statewide Investigating Grand

Jury when Judge Mariani is absent or otherwise unavailable.

       3.     Allegheny County is designated as the location for the Forty-Eighth

Statewide Investigating Grand Jury proceedings.

       4.     The Court Administrator of Pennsylvania is directed to draw at random six

counties from the Western District of Pennsylvania pursuant to Rule 241(A)(1) and

241(C)(4) of the Pennsylvania Rules of Criminal Procedure, and these six counties, plus

Allegheny    County,   shall   together   supply jurors   for   the   Forty-Eighth   Statewide

Investigating Grand Jury.

       5.     The Court Administrator of Pennsylvania is directed to obtain the names

and addresses of persons residing in the aforesaid counties who are eligible by law to

serve as grand jurors pursuant to Rule 241(A)(2) of the Pennsylvania Rules of Criminal

Procedure.

      6.      The total of such names of prospective jurors to be collected shall be two

hundred, of which fifty shall be selected at random and summoned by the Court

Administrator of Pennsylvania to Allegheny County. The Supervising Judge shall impanel

the Forty-Eighth Statewide Investigating Grand Jury from this panel of fifty prospective

jurors. If it becomes necessary, additional prospective jurors shall be summoned by the

Supervising Judge from among the remaining one hundred fifty prospective jurors.

      7.      The Forty-Eighth Statewide Investigating Grand Jury will remain in session

for not more than eighteen months following the date that it is impaneled by the

Supervising Judge.




                                     [13WM2021]-2
        8.    The Attorney General of the Commonwealth of Pennsylvania, or his

designee in charge of the Forty-Eighth Statewide Investigating Grand Jury, may apply, if

necessary, to the Supervising Judge for an extension of the term of the Forty-Eighth

Statewide Investigating Grand Jury for an additional period of up to six months, if, at the

end of its original term, the Investigating Grand Jury determines by majority vote that it

has not completed its business. The Forty-Eighth Statewide Investigating Grand Jury's

term, including any extension, shall not exceed twenty-four months from the date it was

originally impaneled by the Supervising Judge.

       9.     The Supervising Judge shall maintain control of transcripts and evidence,

as provided by Rule 229 of the Pennsylvania Rules of Criminal Procedure.              The

Supervising Judge shall determine the manner and location with respect to storage of

transcripts. The Supervising Judge shall control disclosure of matters occurring before

the Forty-Eighth Statewide Investigating Grand Jury, as provided by 42 Pa.C.S. §4549.

       10. The Supervising Judge shall have the same duties and powers relating to

maintaining grand jury secrecy with respect to each expired multicounty investigating

grand jury having statewide jurisdiction that had convened in Allegheny County or any

other county identified in Rule 241(C)(4).




                                                 THOMAS G. SAYL
                                                 Chief Justice of Pennsylvania




                                    [13WM2021]-3